            Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 1 of 9



1

2                                                    THE HONORABLE BENJAMIN H. SETTLE
3

4

5

6

7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT TACOMA
9    EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION,                                           No. 3:18-cv-05792 BHS
10
                          Plaintiff,                       PLAINTIFF-INTERVENOR REBECCA
11                                                         FLORES’ AMENDED COMPLAINT
           v.                                              FOR DAMAGES
12
     KOELSCH SENIOR COMMUNITIES,                           JURY TRIAL DEMAND
13
     LLC and THE HAMPTON AT SALMON
     CREEK, LLC
14
                          Defendants.
15

16   REBECCA FLORES,

17                        Plaintiff – Intervenor,

18         v.
19
     KOELSCH SENIOR COMMUNITIES,
20   LLC and THE HAMPTON AT SALMON
     CREEK, LLC,
21
                          Defendants.
22

23

24

25

26



     PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED            THE BLANKENSHIP LAW FIRM, PLLC
     COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)            1000 Second Avenue, Suite 3250
     Page i                                                           Seattle, Washington 98104
                                                                            (206) 343-2700
                Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 2 of 9



1                                        NATURE OF THE ACTION

2              This is an action for declaratory relief, equitable relief, and monetary damages,

3    instituted to secure the protection of and redress the deprivation of rights secured by Title VII

4    of the Civil Rights Act of 1964 (“Title VII”), the Washington Law Against Discrimination,

5    RCW 49.60 et seq. (“WLAD”), RCW 49.52 et seq., RCW 49.48 et seq., and Washington State

6    common law to correct unlawful employment practices and provide relief to Plaintiff-

7    Intervenor Rebecca Flores (“Plaintiff-Intervenor” or “Ms. Flores”). Plaintiff-Intervenor alleges

8    Defendants Koelsch Senior Communities, LLC and The Hampton at Salmon Creek, LLC

9    (collectively, “Defendants” or “Koelsch”) violated state and federal law by subjecting Ms.

10   Flores to a hostile work environment because of sex, retaliating against her, and constructively

11   discharging her. Ms. Flores seeks monetary and injunctive relief, including pecuniary and non-

12   pecuniary damages, compensatory damages, and punitive damages to the fullest extent allowed

13   by law.

14                                     JURISDICTION AND VENUE

15             1.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 since Plaintiff-Intervenor

16   alleges claims that comprise a federal question.

17             2.     This Court has jurisdiction over Plaintiff-Intervenor’s state claims pursuant to

18   28 U.S.C. § 1367.

19             3.     Venue of this Court is invoked under 28 U.S.C. § 1391.

20                                                 PARTIES

21             4.     Plaintiff-Intervenor Ms. Flores is a resident of the State of Washington.

22             5.     Plaintiff, the Equal Employment Opportunity Commission, is the agency of the

23   United States of America charged with the administration, interpretation and enforcement of

24   Title VII, and is expressly authorized to bring this action by Section 706(f)(1) and (3) of Title

25   VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

26



      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED              THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)               1000 Second Avenue, Suite 3250
      Page 1                                                              Seattle, Washington 98104
                                                                                (206) 343-2700
                 Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 3 of 9



1            6.      Defendant Koelsch Senior Communities, LLC is a Washington State limited

2    liability corporation.

3            7.      Defendant The Hampton at Salmon Creek, LLC a Washington State limited

4    liability corporation.

5            8.      Defendant The Hampton at Salmon Creek, LLC employed Plaintiff-Intervenor

6    at all times material hereto.

7            9.      Defendant Koelsch Senior Communities, LLC employed Plaintiff-Intervenor at

8    all times material hereto.

9            10.     In the alternative, Defendant Koelsch Senior Communities, LLC and/or

10   Defendant The Hampton at Salmon Creek, LLC constructively employed Plaintiff-Intervenor

11   such that it acted as her joint employer.

12           11.     At all relevant times, Defendants were employers engaged in an industry

13   affecting commerce, and had the requisite number of employees under the aforementioned

14   statutes.

15                                   ADMINISTRATIVE PROCEDURES

16           12.     On March 23, 2016, Ms. Flores filed a charge of discrimination with the EEOC

17   alleging gender discrimination and retaliation.

18           13.     On May 31, 2018, the Commission issued to Defendants a Letter of

19   Determination finding reasonable cause to believe that Title VII was violated and inviting

20   Defendant to join with the Commission in informal methods of conciliation to endeavor to

21   eliminate the discriminatory practices and provide appropriate relief.

22           14.     The Commission engaged in communications with Defendants to provide

23   Defendant the opportunity to remedy the discriminatory practices described in the Letter of

24   Determination.

25           15.      The Commission was unable to secure from Defendants a conciliation

26   agreement acceptable to the Commission.


      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED           THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)            1000 Second Avenue, Suite 3250
      Page 2                                                           Seattle, Washington 98104
                                                                             (206) 343-2700
             Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 4 of 9



1           16.       On July 19, 2018, the Commission issued to Defendants a Notice of Failure of

2    Conciliation.

3           17.      On September 28, 2018, the EEOC filed suit against Defendant Koelsch Senior

4    Communities, LLC.

5           18.      All conditions precedent to the institution of this lawsuit have been fulfilled.

6           19.      Plaintiff-Intervenor has an unconditional right to intervene under Title VII, 42

7    U.S.C. § 2000e-5(f)(1).

8                                       STATEMENT OF CLAIMS

9           20.      Since at least June 2015, as described in greater particularity below, Defendants

10   have engaged in unlawful employment practices in violation of Section 703(a) of Title VII, the

11   WLAD, and Washington State public policy by discriminating against Ms. Flores based on her

12   sex, subjecting her to an unwelcome, hostile work environment because of sex, retaliating

13   against Ms. Flores when she complained about sex discrimination, and constructively

14   discharging her.

15          a. Koelsch’s Activities Director engaged in unwelcome conduct of a sexual nature

16                including but not limited to: seeking foot massages from Ms. Flores; requesting that

17                Ms. Flores “get on all fours” for a wrestling demonstration; placing Ms. Flores in a

18                choke hold; discussing intimate details about her marriage with Ms. Flores,

19                including dating and sexual practices; and telling Ms. Flores she wanted to “rub her

20                butt.”

21          b. Ms. Flores complained to Koelsch upper management in late September 2015 about

22                the Activities Director’s sexually harassing conduct, but Defendants failed to take

23                prompt action to correct the discriminatory conduct or prevent it from recurring.

24                Instead, Koelsch told Ms. Flores that the Activities Director would remain

25                employed and that Koelsch would “sure hate to lose” Ms. Flores, which she

26                understood to be a warning not to complain further.


      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED             THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)               1000 Second Avenue, Suite 3250
      Page 3                                                              Seattle, Washington 98104
                                                                                (206) 343-2700
             Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 5 of 9



1           c. The Activities Director continued to subject Ms. Flores to a hostile work

2                 environment because of sex following Ms. Flores’s late September 2015

3                 complaint, including but not limited to: rubbing Ms. Flores’s breast on the

4                 pretense of cleaning her blouse; joking about “butts”; and commenting

5                 that Ms. Flores could be a “pole dancer.”

6           d. On or about January 18, 2016, Ms. Flores complained about the Activities

7                 Director’s ongoing, sexually harassing conduct. Again, Defendants failed to take

8                 prompt action to correct the discriminatory conduct or prevent it from recurring,

9                 leading Ms. Flores to feel intimidated and fearful of complaining further.

10          e. Koelsch retaliated against Ms. Flores after she complained about discrimination,

11                including but not limited to: threatening her job and telling her they would “sure

12                hate to lose” her; changing her work schedule and cutting her hours; and denying

13                Ms. Flores a promotion to the position of Activity Director.

14          f. After she complained, Koelsch constructively discharged Ms. Flores.

15          21.      Defendants wrongfully discharged Ms. Flores in violation of Washington State

16   public policies against gender discrimination.

17          22.      Defendants’ wrongful termination of Ms. Flores caused her to lose wages in

18   violation of RCW 49.52 et seq. and RCW 49.48 et seq.

19          23.      The effect of the practices complained of in the above paragraphs has been to

20   deprive Ms. Flores of equal employment opportunities and otherwise adversely affect her

21   status as an employee.

22          24.      The effect of the practices complained of in the above paragraphs has been to

23   deprive Ms. Flores of equal employment opportunities and otherwise adversely affect her

24   status as an employee because her sex, female.

25          25.      The unlawful employment practices complained of in the above paragraphs

26   were intentional.


      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED             THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)              1000 Second Avenue, Suite 3250
      Page 4                                                             Seattle, Washington 98104
                                                                               (206) 343-2700
              Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 6 of 9



1                                      RESERVATION OF RIGHTS

2            26.    Plaintiff-Intervenor reserves the right to add, revise, or withdraw any claims, or

3    add additional parties during the course of the litigation as information is obtained through

4    litigation.

5            27.    This complaint does not include each and every legal theory that supports

6    Plaintiff’s claims and damages that may be presented at trial.

7                                         PRAYER FOR RELIEF

8            Wherefore, Ms. Flores respectfully requests that this Court:

9            A.     Grant a permanent injunction enjoining Defendants, its officers, successors,

10   agents, assigns, and all persons in active concert or participation with them, from engaging in

11   any other unlawful employment practices.

12           B.     Order Defendants to institute and carry out policies, practices, and programs

13   which provide equal employment opportunities for all employees, and which eradicate the

14   effects of its past and present unlawful employment practices.

15           C.      Order Defendants to make Plaintiff-Intervenor whole by providing appropriate

16   back pay with prejudgment interest, in amounts to be determined at trial, and other affirmative

17   relief necessary to eradicate the effects of its unlawful employment practices.

18           D.     Order Defendants to make Plaintiff-Intervenor whole by providing

19   compensation for past and future pecuniary losses resulting from the unlawful employment

20   practices described in the above paragraphs, including out-of-pocket expenses, in an amount to

21   be determined at trial.

22           E.      Order Defendants to make Plaintiff-Intervenor whole by providing

23   compensation for past and future non-pecuniary losses resulting from the acts complained of in

24   the above paragraphs, including without limitation emotional harm, physical pain, suffering,

25   humiliation, impact to Plaintiff-Intervenor’s career and reputation, and loss of enjoyment of

26   life, in an amount to be determined at trial.


      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED            THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)             1000 Second Avenue, Suite 3250
      Page 5                                                            Seattle, Washington 98104
                                                                              (206) 343-2700
              Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 7 of 9



1           F.      Order Defendants to pay Plaintiff-Intervenor punitive damages for the conduct

2    described in the above paragraphs, in amounts to be determined at trial, to the fullest extent

3    allowed by law.

4           G.      Order Defendants to make Plaintiff-Intervenor by providing relief under RCW

5    49.48 et. seq., and RCW 49.52 et. seq, or any other applicable statute, including awarding

6    double damages.

7           H.      Order Defendants to pay Plaintiff-Intervenor for any and all tax consequences

8    associated with the damages and cost award, including but not limited to attorney’s fees.

9           I.      Award Plaintiff-Intervenor the costs of this action, including attorney’s fees,

10   expert fees, and all other costs to the fullest extent allowed by law.

11          J.      Award Plaintiff-Intervenor other damages including prejudgment interest and

12   post-judgment interest.

13          K.      Grant any additional or further relief as provided by law, which this Court finds

14   appropriate, equitable, or just.

15

16          DATED this 3rd day of June, 2019.

17                                            THE BLANKENSHIP LAW FIRM, PLLC
18

19
                                              By: s/ Scott C. G. Blankenship
20                                                 s/ Charlotte S. Sanders
                                                 Scott C. G. Blankenship, WSBA No. 21431
21
                                                 Charlotte S. Sanders, WSBA No. 45051
22
                                                 The Blankenship Law Firm, PLLC
                                                 1000 Second Avenue, Suite 3250
23                                               Seattle, WA 98104
                                                 Telephone: (206) 343-2700
24                                               Facsimile: (206) 343-2704
                                                 Email: sblankenship@blankenshiplawfirm.com
25
                                                           csanders@blankenshiplawfirm.com
26
                                              Attorneys for Plaintiff-Intervenor Rebecca Flores


      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED             THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)              1000 Second Avenue, Suite 3250
      Page 6                                                             Seattle, Washington 98104
                                                                               (206) 343-2700
             Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 8 of 9



1                                   DECLARATION OF SERVICE
2
            I hereby certify under penalty of perjury under the laws of the State of Washington that
3
     on the date and in the manner listed below I caused delivery of a true copy of the attached
4
     document to the following:
5

6       Attorneys for Plaintiff EEOC:
        Roberta L. Steele, Esq.                                 by Electronic Mail
7
        Equal Employment Opportunity Commission                 by Facsimile Transmission
8       San Francisco District Office                           by First Class Mail
        450 Golden Gate Avenue                                  by Hand Delivery
9       5 West, P.O Box 36025                                   by Overnight Delivery
        San Francisco, CA 94102-3661                            by Notification via E-filing System
10      Telephone (415) 522-3150
        Email: roberta.steele@eeoc.gov
11

12
        Attorneys for Plaintiff EEOC:
13      John Stanley, Esq.                                      by Electronic Mail
        Carmen Flores, Esq.                                     by Facsimile Transmission
14
        May Che, Esq.                                           by First Class Mail
15
        Equal Employment Opportunity Commission                 by Hand Delivery
        Seattle Field Office                                    by Overnight Delivery
16      909 1st Avenue, Suite 400                               by Notification via E-filing System
        Seattle, WA 98104-1061
17      Telephone (206) 220-6884
        Facsimile (206) 220-6911
18
        Email: john.stanley@eeoc.gov
19
                carmen.flores@eeoc.gov
                may.che@eeoc.gov
20

21      Attorneys for Defendant:
        Karin D. Jones, WSBA No. 42406                          by Electronic Mail
22
        Stoel Rives, LLP                                        by Facsimile Transmission
23      600 University Street, Suite 3600                       by First Class Mail
        Seattle, WA 98101                                       by Hand Delivery
24      Telephone: (206) 624-0900                               by Overnight Delivery
        Facsimile: (206) 386-7500                               by Notification via E-filing System
25      Email: karin.jones@stoel.com
26



      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED           THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)            1000 Second Avenue, Suite 3250
      Page 7                                                           Seattle, Washington 98104
                                                                             (206) 343-2700
             Case 3:18-cv-05792-BHS Document 36 Filed 06/03/19 Page 9 of 9



1       Attorneys for Defendant:
        Todd A. Hanchett, WSBA No. 33999                        by Electronic Mail
2
        Caroline J. Livett, Admitted Pro Hac Vice               by Facsimile Transmission
3
        Stoel Rives, LLP                                        by First Class Mail
        760 S.W. Ninth Ave., Suite 3000                         by Hand Delivery
4       Portland, OR 97205-2584                                 by Overnight Delivery
        Telephone: (503) 224-3380                               by Notification via E-filing System
5       Facsimile: (503) 220-2480
        Email: todd.hanchett@stoel.com
6
                caroline.livett@stoel.com
7

8

9

10   DATED this 3rd day of June, 2019, at Seattle, Washington.

11

12    s/ Scott C.G. Blankenship
     Scott C. G. Blankenship, WSBA No. 21431
13
     The Blankenship Law Firm, PLLC
14   1000 Second Avenue, Suite 3250
     Seattle, WA 98104
15   Telephone: (206) 343-2700
     Facsimile: (206) 343-2704
16   Email: sblankenship@blankenshiplawfirm.com
17

18

19

20

21

22

23

24

25

26



      PLAINTIFF-INTERVENOR REBECCA FLORES’ AMENDED          THE BLANKENSHIP LAW FIRM, PLLC
      COMPLAINT FOR DAMAGES (Cause No. 3:18-cv-05792 BHS)            1000 Second Avenue, Suite 3250
      Page 8                                                           Seattle, Washington 98104
                                                                             (206) 343-2700
